ACCEPTED
                                                                                          13-15-00258-CR
        FILED                                                             THIRTEENTH COURT OF APPEALS
IN THE 13TH COURT OF APPEALS                                                     CORPUS CHRISTI, TEXAS
        CORPUS CHRISTI                                                               9/30/2015 8:48:43 AM
                                                                                         Dorian E. Ramirez
                                                                                                    CLERK

                                 Appellate Cause No. 13-15-00258-CR
         09/30/15


          CLERK
                   ********************************************************
                                                               RECEIVED IN
                                                          13th COURT OF APPEALS

                                  IN THE COURT OF APPEALS9/30/2015 8:48:43 AM
                                                       CORPUS CHRISTI/EDINBURG, TEXAS

                                THIRTEENTH JUDICIAL DISTRICT
                                  AT CORPUS CHRISTI, TEXAS
                                                            DORIAN E. RAMIREZ
                                                                  Clerk


                   ********************************************************
                                   WAYMOND ANDERSON,

                                               Appellant.

                                                      v.

                                      THE STATE OF TEXAS,

                                                   Appellee.

                  **********************************************************
                              Appeal from Cause Number 09-CR-2559-F
                                 In the 214th Judicial District Court
                                       of Nueces County, Texas
                  **********************************************************

                                           ANDER’S BRIEF

                  **********************************************************
          CORETTA T. GRAHAM
          Attorney at Law
          SBN 50511851
          Graham Legal Services
          3206 Reid Drive, suite 105
          Corpus Christi, TX 78404
          (361) 723-1530 office
          (361) 723-1531 fax
          grahamlegalservices@yahoo.com (E-mail)

          COUNSEL FOR APPELLANT

                                                                                 pg. 1
                  IDENTITY OF PARTIES AND COUNSEL


Appellant                       WAYMOND ANDERSON TDC#01997761
                                TDCJ – DOMINGUEZ UNIT
                                6535 Cagnon Road
                                San Antonio, TX 78252

Counsel for Appellant (Trial)   At the Trial, the defendant was represented by:
                                LAURA RAMOS
                                SBN 24079179
                                400 Mann, Suite 605
                                Corpus Christi, TX 78401
                                Phone: 361-991-2068
                                Fax: unknown

Counsel for Appellant (Appeal) On Appeal, the defendant is represented by:
                               CORETTA T. GRAHAM
                               SBN 50511851
                               3206 Reid Drive Suite 105
                               Corpus Christi, Texas 78404
                               Phone: 361-723-1530
                               Fax: 361-723-1531

Counsel for Appellee            The Honorable Mark Skurka
                                Nueces County District Attorney Office
                                901 Leopard, rm. 205
                                Corpus Christi, TX 78401
                                Phone: 361-888-0400
                                Fax: 361-888-0700




                                                                              pg. 2
                                         TABLE OF CONTENTS
Item                                                                                                       Page

Identity of the Parties and Counsel . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Table of Contents . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Index of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Statement of the Case . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

Statement Regarding Oral Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Issues Presented . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Statement of Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Summary of the Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7-8

Argument . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8-12

Prayer/Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Certificate of Compliance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13

Certificate of Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14




                                                                                                                   pg. 3
                          INDEX OF AUTHORITIES

United States Supreme Court                             Cited at Page

Anders v. California, 386 U.S. 738 (1967)                     6, 7


Court of Appeals/ Court of Criminal Appeals             Cited at Page

Kelly v. State, PD-0702-13, 2014 WL 2865901, at **1–4
              (Tex. Crim. App. June 25, 2014)                 6, 8

In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008)         8

Hawkins v. State, 112 S.W.3d 340
            (Tex. App.—Corpus Christi 2003, no pet.)          8




                                                                        pg. 4
                         STATEMENT OF THE CASE

      On or about August 6, 2009, Waymon Anderson (“Anderson”) was indicted

for Felony Theft, a state jail felony. [CR, Pg. 5, 32] On September 21, 2009,

Anderson pled guilty and was placed on deferred community supervision for two

years. [CR, Pg. 70] On July 11, 2001, Anderson’s community supervision was

modified and extended twelve months. [CR, Pg. 78] On August 22, 2012,

Anderson’s community supervision was modified and extended another twelve

months. [CR, Pg. 79-80] On August 8, 2013, Anderson’s community supervision

was modified and extended a third time for two years. [CR, Pg. 81-82]

      On May 15, 2014, Anderson’s community supervision was modified for a

payment plan without an extension. [CR, Pg. 83-85] March 18, 2015, the State filed

a motion to revoke Anderson community supervision. [CR, Pg. 97] On May 5, 2015,

Counsel was appointed. [CR, Pg. 86] On May 12, 2015, a revocation hearing was

held and Anderson was given a sentence of twenty months at the Texas Department

of Criminal Justice, State Jail Division. [CR, Pg. 95-96] The trial court certified

Anderson’s right to appeal. [CR, Pg. 94] Counsel was appointed for Anderson’s

appeal on June 2, 2015. [CR, Pg. 103]




                                                                              pg. 5
              STATEMENT REGARDING ORAL ARGUMENT

      I am not requesting oral argument. Further, I have filed a motion to withdraw

as counsel and have filed this brief pursuant to Anders v. California, 386 U.S. 738

(1967) and Kelly v. State, PD-0702-13, 2014 WL 2865901, at **1–4 (Tex. Crim.

App. June 25, 2014). After meeting with the appellant, doing careful study of the

record including the competency and insanity evaluations, and reviewing the

applicable law, I believe that this case presents no appealable issues.



                              ISSUES PRESENTED

      My review of the record reveals no issues which can be advanced in good

faith. Any arguable points that could exist were waived by Anderson with his plea

of true to some of the violations of his community supervision. Thus, the questions

raised in this Anders appeal are:

      I.       Whether defense counsel committed ineffective assistance with
               Anderson’s revocation hearing?; and
      II.      Whether the trial court committed reversible error with Anderson’s
               sentence?




                                                                              pg. 6
                           STATEMENT OF FACTS

      On May 12, 2015, a hearing was held to consider Anderson’s violations of his

community supervision. [RR Vol. 1, Pg. 1 Ln 18-23] The court confirmed

Anderson’s identity. [RR Vol. 1, Pg. 4 Ln 13-17] The court reviewed Anderson’s

constitutional rights in a revocation hearing. [RR Vol. 1, Pg. 5 Ln 4-12] The court

reviewed the range of punishment. [RR Vol. 1, Pg. 5 Ln 13-22] The court took

Anderson’s plea to each alleged violation of community supervision. [RR Vol. 1,

Pg. 7-9 Ln 1-25] For the “not true” allegations, the State presented testimony from

a probation officer that Anderson was an absconder in 2014, and Anderson admitted

to using drugs in June and August of 2014 {RR Vol.1 Pg. 11 Ln 1-9; Pg. 15 Ln 16-

24] Anderson testified for his defense. [RR Vol.1, Pg. 19 Ln 1-7] After hearing the

testimony, the court found Anderson had violated his community supervision. [RR

Vol. 1, Pg. 26 Ln 12-16] Anderson was adjudicated, revoked and sentenced to

twenty months incarceration. [RR Vol. 1, Pg. 26 Ln 8-12] This Anders appeal arises

from Anderson’s pleas and testimony during his revocation hearing.

                      SUMMARY OF THE ARGUMENT

      I have submitted this brief in accordance with Anders v. California, 386 U.S.
738 (1967) and Kelly v. State, PD-0702-13, 2014 WL 2865901, at **1–4 (Tex. Crim.

App. June 25, 2014). After having carefully examined this record and after having

                                                                              pg. 7
researched relevant case law, I have concluded that Anderson’s appeal concerning

the ineffective assistance of counsel cannot be substantiated. Therefore, I request the

Court's permission to withdraw as attorney of record and to allow Appellant

Waymond Anderson to file any further briefs he deems necessary.


                                       ARGUMENT


I. Whether the trial counsel committed ineffective assistance of counsel with

Anderson’s revocation hearing?

                                       Analysis

      Pursuant to Anders v. California, 386 U.S. at 744, and Kelly v. State, PD-

0702-13, 2014 WL 2865901, at **1–4, the Court must evaluate whether Counsel’s

brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders

brief need not specifically advance. . . arguable points of error if counsel finds none,

but it must provide record references to the facts and procedural history and set out

pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex.

App.—Corpus Christi 2003, no pet.));




                                                                                  pg. 8
      Appellate counsel has reviewed the court records in detail concerning

Anderson’s assertions that his trial counsel provided ineffective assistance, and

counsel has identified no action or inaction on the district court’s part or defense

counsel’s part that would suggest harmful or reversible error. This case is pending

in this Thirteenth Court of Appeals from the 214th Judicial District Court in Aransas

County, Texas. Counsel has not identified any aspect of the revocation hearing that

would suggest Anderson’s trial counsel was ineffective. In fact, the record

affirmatively suggests Anderson was given the opportunity to testify in his own

defense. [RR Vol. 1 Pg. 19-25 Ln 1-25] At the hearing, defense counsel offered an

additional witness but Court did not want to hear any additional evidence. [RR Vol.

1 Pg. 26 Ln 2-7] Anderson’s plea of true to some of the violations was voluntarily

made. [RR Vol. 1 Pg. 7-9 Ln 1-25] Counsel on appeal has reviewed the appellant

records concerning Anderson’s revocation hearing as follows:


                          REVOCATION HEARING REVIEW

 I. Sufficiency of the indictment, complaint or motion to revoke - CR, Pg. 97-100
 II. Any adverse pretrial rulings, including but not limited to rulings on motions to
 suppress, motions to quash, and motions for speedy trial – No adverse pretrial ruling
 exist.

 III. Advising of the Defendant with written Admonishments in compliance with
 Texas Code of Criminal Procedure 26.13

                                                                               pg. 9
(A) risk of perjury                                             CR, Pg. 87
(B) right to plead not true                                     CR, Pg. 87
(C) right to a trial                                            CR, Pg. 87
(D) right to counsel                                            CR, Pg. 87
(E) the range punishment range TCCP 26.13(a)(1)                 CR, Pg. 90
(F) nature of the charge                                        CR, Pg. 90
(G) recommendation of punishment not binding on the court CR, Pg. 88
TCCP 26.13 (a)(2)
(H) Admonishment on plea bargains. TCCP 26.13 (a)(3)      CR, Pg. 87

 (I) admonishment on effect of plea if one is not a citizen.    CR, Pg. 88
 TCCP 26.13(a)(4)
 (J) no plea accept unless defendant is mentally competent to   CR, Pg. 87
 accept plea TCCP 26.13 (b)
 (K) court compliance with review of written                    CR, Pg. 93
 admonishments for defendant TCCP 26.13 (c & d)
 (L) inquire into victim statement (if applicable) TCCP         N/A
 26.13(e) (1)                                                   N/A
 (M) inquiry into notice to victim (if applicable) TCCP 26.13
 (e) (2)                                                        N/A
 (N) inquiry on registration requirement of Chapter 62 (if
 applicable) TCCP 26.13 (a)(5) & (h)
IV. Trial Court proceedings

(A) Whether the issue of competency was raised prior to         N/A
   sentencing; inquiry into a plea bargain.
(B) defendant’s waiver of trial rights                          RR Vol. 1, Pg. 5

(C) nature of the charges or allegations                        RR Vol. 1, Pg. 4, 6

(D) Whether appellant was mentally competent when the           RR Vol. 1, Pg. 6-10
court accepted the pleas of true or not true
(E) the range punishment range                                  RR Vol 1 Pg. 5

(F) applicable fines                                            same citation as ( E)
                                                                             pg. 10
 (G) any applicable forfeiture                                 N/A
 (H) any applicable restitution                                CR, Pg. 99

 V. Voluntariness of Plea of “True”                            CR, Pg. 90

 VI. Any adverse rulings during the sentencing hearing on objections or motions -
none
 VII. Any failure on the part of appellant's trial counsel to object to fundamental
error. - none
 VIII. Whether the sentence imposed was within the applicable range of
punishment. RR Vol. 1 Pg. 26 Ln 8-16
 IX. Factual Basis for the Revocation                             CR, Pg. 95

 X. Judicial Consideration of Plea Agreement (advisory to defendant on the type
 of plea considered) - N/A
 XI. Accepting Plea Agreement (informing defendant that, toN/A
 the extent agreement is of specified type, the agreed
 disposition will be in the judgment)
 XII. Whether the written judgment accurately reflects the sentence that was
imposed and whether any credit was properly applied. CR, Pg. 95-96

 XIII. Whether the appellant was denied effective assistance of counsel. - No
evidence found on ineffective assistance of counsel.


II. Whether the trial court committed reversible error with Anderson’s

sentence?

                                      Analysis

      Appellate counsel has reviewed the court records for Anderson’s sentencing

and has detected no error, clear or harmless. In this cause, Anderson was placed on

community supervision for a state jail felony. [RR Vol. 1 Pg. 4 Ln 13-21] The range


                                                                            pg. 11
of punishment for state jail felony is one hundred and eighty days up to two years in

the State Jail Division of the Texas Department of Criminal Justice. [CR, Pg. 20, 70]

There are no plea bargains in a revocation hearing. [CR, Pg. 87] A revocation

hearing was held and the trial court imposed a ten month sentence. [CR, Pg. 95]

Anderson was given time credits toward his sentence. [CR, Pg. 95]



                                 CONCLUSION

      In accordance with Anders v. California and Kelly v. State, I have examined

the record for issues which might arguably support an appeal. In my opinion, there

are none. Consequently, I respectfully move to withdraw from this case in

accordance with Anders and ask the Court to rule on this appeal accordingly.


                                             Respectfully submitted,

                                             _/s/Coretta T. Graham____________
                                             CORETTA T. GRAHAM
                                             Attorney at Law
                                             SBN 50511851
                                             Graham Legal Services
                                             3206 Reid Drive, suite 105
                                             Corpus Christi, TX 78404
                                             (361) 723-1530 office
                                             (361) 723-1531 fax
                                             grahamlegalservices@yahoo.com (E-mail)
                                             COUNSEL FOR APPELLANT



                                                                               pg. 12
                     CERTIFICATE OF COMPLIANCE

      I, CORETTA GRAHAM, certify that there are 2,572 words in the document

per the word count of the computer program used to prepare the document.

                                     _/s/Coretta T. Graham____________
                                     CORETTA T. GRAHAM




                                                                           pg. 13
                         CERTIFICATE OF SERVICE

      I, CORETTA GRAHAM, certify that, a copy of this Anders brief for

Appellant Waymond Anderson was served upon following parties on or about

September 30, 2015 via fax, electronic mail or certified mail:

The Honorable Mark Skurka
Nueces County District Attorney Office
901 Leopard Street rm. 205
Corpus Christi, TX 78401
Phone: 361-888-0400
Fax: 361-888-0700

WAYMOND ANDERSON TDC#01997761
TDCJ – DOMINGUEZ UNIT
6535 Cagnon Road
San Antonio, TX 78252



                                       Respectfully Submitted,

                                       _/s/Coretta T. Graham____________
                                       CORETTA T. GRAHAM
                                       Attorney at Law
                                       SBN 50511851
                                       Graham Legal Services
                                       3206 Reid Drive, suite 105
                                       Corpus Christi, TX 78404
                                       (361) 723-1530 office
                                       (361) 723-1531 fax
                                       grahamlegalservices@yahoo.com (E-mail)

                                       COUNSEL FOR APPELLANT



                                                                         pg. 14